In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-18-00395-CV
                  ___________________________

                   GREGORY BOSTIC, Appellant

                                   V.

LAKESIDE PHYSICIANS, AND HOOD MEDICAL GROUP D/B/A LAKESIDE
          PHYSICIANS, A TEXAS CORPORATION, Appellees


               On Appeal from the 355th District Court
                       Hood County, Texas
                    Trial Court No. C2016187


            Before Bassel, J.; Sudderth, C.J.; and Womack, J.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion to Dismiss Under Rule 42.1.”

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1, 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                     Per Curiam

Delivered: April 11, 2019




                                          2